Citation Nr: 1610044	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial disability ratings for coronary artery disease, currently evaluated as 10 percent disabling prior to June 7, 2010, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation effective from October 26, 2009 and a 30 percent evaluation effective from June 7, 2010.  The case has since been transferred to the RO in St. Petersburg, Florida. 

The Veteran requested a videoconference hearing in his 2012 substantive appeal, and was subsequently scheduled for a hearing in February 2016.  The Veteran then called to cancel his request for a videoconference hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including a January 2014 VA examination which was not considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran underwent a VA examination for his heart in January 2014, prior to receipt of this appeal by the Board.  The AOJ did not subsequently issue a supplemental statement of the case addressing this evidence.  Therefore, this appeal must be remanded for issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.37 (2015).  

The Veteran was afforded two VA examinations, one in June 2010, and another in January 2014.  The Board finds that additional examination is necessary to evaluate the Veteran's disability.  Since the June 2010 VA examination, the Veteran stated that his angina-like spasms had been occurring more frequently and became more severe.  See November 2012 substantive appeal.  

The Veteran was then afforded an examination in January 2014.  In the January 2014 examination, the Board notes that the examiner did not report all of the findings necessary for evaluating the disability, as he did not report whether the Veteran had left ventricular dysfunction with an ejection fraction less than 50 percent.  Moreover, there is no indication that the examiner addressed the Veteran's November 2012 substantive appeal statement that his angina-like spasms had been occurring more frequently.  In fact, the examiner stated that a review of the medical records do not show a change in the Veteran's heart condition.  Importantly, the examiner did not comment on the effect, if any, that the worsening of the spasms would have on the Veteran's Metabolic Equivalent of Task (MET) test.  Therefore, the Board finds that additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Kirksville, Missouri VA Community Based Outpatient Clinic dated from June 2012 to the present and from the Colombia, Missouri VA Medical Center dated from September 2013 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected coronary artery disease.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's coronary artery disease under the rating criteria.  In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction.  In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

The examiner should address the Veteran's statements that his angina-like spasms have been occurring more frequently and have become more severe in the last few years, and whether such would have an impact on the number of METS resulting in dyspnea, fatigue, angina, dizziness, or syncope.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

